The defendant, upon arraignment, interposed a plea of guilty as charged in the indictment, but, when sentence was pronounced, gave notice of appeal to this *Page 699 
court. The indictment contained two counts. Count 1 charged him in the language of the statute with distilling, etc.; count 2, with the possession of a still to be used for the purpose of manufacturing alcoholic or spirituous liquors or beverages contrary to law. The defendant was duly sentenced to serve an indeterminate sentence in the penitentiary. The record proper, upon which this appeal is predicated, has been examined. No error appears thereon; therefore the judgment appealed from is affirmed. Affirmed.